Name: Council Regulation (EC) No 2763/98 of 17 December 1998 fixing, for the 1999 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604
 Type: Regulation
 Subject Matter: prices;  agri-foodstuffs;  production;  foodstuff;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities22. 12. 98 L 346/5 Species Commercial specifications Community producer price(in euro/tonne) COUNCIL REGULATION (EC) No 2763/98 of 17 December 1998 fixing, for the 1999 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (1), and in particular Article 17(1) thereof, Having regard to the proposal from the Commission, Whereas Article 17(1) of Regulation (EEC) No 3759/92 provides that a Community producer price should be fixed for tuna (of the genus Thunnus), skipjack or stripe- bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus intended for the industrial manufacture of products falling within CN code 1604; Whereas, on the basis of the criteria laid down in the first and second indents of Article 9(2) and in Article 17(1) of the said Regulation, the price for the 1999 fishing year should be increased, HAS ADOPTED THIS REGULATION: Article 1 The Community producer price for the fishing year 1 January to 31 December 1999 for tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus for the industrial manufacture of products falling within CN code 1604 and the commercial category to which it relates shall be fixed as follows: Yellowfin tuna (Thunnus alba- cares) Whole, weighing more than 10 kg each 1 246 Article 2 This Regulation shall enter into force on 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1998. For the Council The President W. MOLTERER (1) OJ L 388, 31. 12. 1992, p. 1. Regulation as amended by Regulation (EC) No 3318/94 (OJ L 350, 31. 12. 1994, p. 15.)